Title: To George Washington from William Livingston, 18 February 1779
From: Livingston, William
To: Washington, George


Dear Sir
Morris Town [N.J.] 18 feby 1779

I take the Liberty to transmit to your Excellency the affidavit of John Britton concerning certain insults on his person & violations of his property by Major Call, & a party of dragoons of Collo. Blands regiment under his command & another of John Dunham proving upon Major Call the like trespasses committed ⟨a⟩gainst him. Another of Elisha Ayres proving the like outrages upon him, by Henry Heath of the Same Regiment, & countenanced by the said Major Call, attended with the aggravating circumstance of Call’s protecting The offender against the process of the civil Magistrate—Another affidavit of the same Ayres, proving sundry personal abuses upon himself & family, & the destruction of his property by a company of light horse men commanded by Bartholomew Von Herz—And another afidavit of James Ford proving a robbery committed upon the property of Jonathan Dickerson by James Skinner a Lieut. in the seventh maryland Regimint with a detachment under his command, & also the imprisonment of the said Dickerson by a guard of Skinners for attempting to take him by civil process for the Depredations he had made on Dickersons property, & of Collo. Adams’s declaration that he would protect Skinner against it.
These Sir are such invasions of the rights of our citizens & such contempts of the civil authority of this State as I am confident will meet with your Excellencys highest disapprobation and as with respect to Some of the offenders the Law has in vain been attempted to be executed, & wantonly resisted, & the others are not easily to be come at by the officers of Justice, I hope that by your Excellency’s interposition, they may be induced to make the parties injured all reasonable satisfaction without farther trouble. Having kept no copies of the affidavits, I shall be glad to have them returned after your Excellency has no further occasion for them & am.
P.S. I had forgot to mention the affidavits of Walter Moppot & Jonathan Dickerson, which I also inclose.
